COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


E. RUSSELL SMOOT & SON,
 WOOD PRODUCTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION AND
 SEDGWICK CLAIMS MANAGEMENT
 SERVICES, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0646-10-2                                         PER CURIAM
                                                                   AUGUST 10, 2010
STEVE F. SMITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joshua M. Wulf; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                 on brief), for appellants.

                 No brief for appellee.


       E. Russell Smoot & Son, Wood Products of Virginia Self-Insurance Association, and

Sedgwick Claims Management Services, Inc. (employer) appeal a decision of the Workers’

Compensation Commission. On appeal, employer contends the commission erred in

(1) concluding claimant Steve Smith’s injury arose out of his employment; and (2) finding

claimant was working in a cramped or awkward position unique to his employment that

contributed to his injury. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Smith v. E. Russell Smoot & Son, VWC File No.

VA000-0004-7392 (Mar. 18, 2010). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-